Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
During a telephone conversation with Kent Lembke on 12/1/2022 a provisional election was made without traverse to prosecute the second invention of Claims 15-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I.  Claims 1-14 subcombination of omni-directional unmanned aerial vehicle (UAV) including an autopilot module stabilizing flight of the omni-directional UAV during at least one of free flight when in proximity to the structure body with the support arm aligned with the normal to the surface and with the second end of the support arm proximate to the surface. omni-directional unmanned aerial vehicle (UAV) (G01N3/34 OR G01N3/04 or B64C2201/146 or B64C2201/042).

Invention II. Claims 15-33 combination of omni-directional unmanned aerial vehicle (UAV) where Claims 15-20 do not a have the auto pillow module and Claims 21-33 do not have a non-contact offset capability  (G01N3/34 OR G01N3/04 OR G01N3/$5 OR G01M7/08).
 
Inventions I & II are related as combination and subcombination. While Inventions in this relationship are distinct if it can be shown that 
(1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and 
(2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of Invention I has separate utility from the combinations of Invention II, where  the subcombination Invention I’s  Claims 1-14  provide a separate utility of an autonomous flying inspection unit over the combination of Invention II’s  Claims of 15-20 and provide a separate utility of an attitude of the UAV relative to the normal plane of the inspection surface that provides a contact inspection tool over the non-contact inspection tool of the subcombination Invention I.  The combinations of Invention II’s Claims 15-20 do not contain Invention I’s autopilot module for autonomous flight and surface tracker, nor does the combinations of Invention II’s Claims 21-33 do not contain the tilting capability to provide an offset angle from the normal inspection plane and surface tracker.  
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory 
The inventions are distinct, each from the other because of the following reasons:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•    the groups have acquired a separate status in the art in view of their different classification
•    the groups require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
•    the groups require separate time for consideration on the merits in regards to rejections un 35 U.S.C. 112, 101, 102/103, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-33 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 recites the limitation “an elongate support arm extending outward from the body” which is unclear as to whether “an elongate” of the support arm refers to the shape of the support arm or a function of a support arm extending and retracting as an elongating structure.

Claim 21 recites the limitation “an autopilot module automatically stabilizing flight of the UAV with the support arm substantially orthogonal to the surface and the second end of the support arm spaced apart a distance from the surface” which is unclear as to what is required to stabilize flight.  It seems the autopilot module provides processing and control to automatically stabilize flight rather than the arrangement of the support arm cited in the running of the two limitations of the autopilot module and the support arm.

All dependent claims are rejected for their dependence on a rejected base claim.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 21-24 & 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bodie ("An Omnidirectional Aerial Manipulation Platform for Contact-Based Inspection", ARXIV.ORG, Cornell University Library, 9 May 2019: “Bodie”) in view of Al-Jabr (US 20190145763; “Al-Jabr”).

Claim 15. Bodie discloses a system for inspecting a structure in a nondestructive manner [Abstract:  The system is also validated as a tool for contact-based non-destructive testing of concrete infrastructure], comprising: an omni-directional unmanned aerial vehicle (UAV) [Abstract:  fully actuated tilt-rotor aerial system is equipped with a rigidly mounted end-effector, and is able to exert a 6 degree of freedom force and torque, decoupling the system’s translational and rotational dynamics, and enabling precise interaction with the environment while maintaining stability] including a body (Fig. 2: shows central body elements (1-3) attached to platform body) [Page 2 Col 2 first ¶: platform body]; an elongate support arm (Fig. 2: manipulator arm element 1) [Page 2 Col 2 first ¶: A manipulator arm is rigidly mounted to the platform body, with a tool frame at the tip of the arm] extending outward from the body to an outer end (Fig. 2: shows central platform body with attached element 1 manipulator arm); a nondestructive testing (NDT)  sensor [Page 7 col. 1 section E:  The rigid arm is equipped with a NDT contact sensor that measures both the electrical potential difference between a saturated copper sulfate electrode (CSE) and the embedded steel, and the electrical resistance between the sensor on the concrete surface and the steel reinforcement] mounted on or in the support arm  (Fig. 2: manipulator arm element 1) at or near the second end [Page 7 first column section E:  The rigid arm is equipped with a NDT contact sensor that measures both the electrical potential difference between a saturated copper sulfate electrode (CSE) and the embedded steel, and the electrical resistance between the sensor on the concrete surface and the steel reinforcement]; and a controller [Page 2 col. 1 second ¶:  The selective impedance control strategy presented in this paper seeks to advance this concept to address omnidirectional interaction with a single model-based controller] determining a normal of a surface of the structure [Page 2 Col. 1 second ¶:  The proposed controller is used for all situations without reliance on transition handling, and using a planner for orientation and movement relative to the local surface normal] , wherein the omni-directional UAV operates in response to control signals [Page 1 First col. last¶:  an aerial system with on-board power and sensing, high force and torque capabilities in all directions, and precise and reliable interaction control in 6 DoF] generated by the controller (Fig. 3: shows block breakout of controller processing modules) [Abstract: An impedance controller with selective apparent inertia is formulated to permit compliance in certain degrees of freedom while achieving precise trajectory tracking and disturbance rejection in others] whereby a longitudinal axis of the support arm coincides with the normal to the surface (Fig.4: longitudinal axis Z1 normal to surface At)[Section D:  Surface Normal and Distance Estimation] and whereby the NDT sensor [Page 7 col. 1 section E:  The rigid arm is equipped with a NDT contact sensor that measures both the electrical potential difference between a saturated copper sulfate electrode (CSE) and the embedded steel, and the electrical resistance between the sensor on the concrete surface and the steel reinforcement]  is positioned in a predefined measurement position relative to the surface of the structure , wherein the NDT sensor [Page 7 col. 1 section E:  The rigid arm is equipped with a NDT contact sensor that measures both the electrical potential difference between a saturated copper sulfate electrode (CSE) and the embedded steel, and the electrical resistance between the sensor on the concrete surface and the steel reinforcement]  is operated in the predefined measurement position to take measurements related to the surface of the structure [Page 7 Col 1 Section E:  The target orientation of the MAV is chosen such that the zt-axis aligns with the estimated surface normal. Rotation is fully defined by requiring the body ybaxis to be aligned with the ground plane, defined by yW /xW , constraining rotation about the zt-axis. A smooth trajectory is generated such that the tool is driven to the estimated target pose], and wherein the flight path is contained in a plane that is at an offset angle from a horizontal plane (Figs. 1, 2 & 4: show the body of the uav tilted from normal of the surface) [Page 2 col. 1 last ¶:Each propeller group is independently tilted (αi) by a dedicated servomotor located in the body, allowing for various rotor thrust combinations. Double rotor groups provide additional thrust for a compact system. Symmetrically placed rotors balance rotational inertia about the tilt axis to reduce effort of the tilt motors. Processing occurs on an on-board computer and flight controller], whereby the body is in a non-horizontal orientation while the NDT sensor is operated to take the measurements (Figs. 1, 2 & 4: show the body of the UAV tilted from normal of the surface) [Page 4 Col. 1:  section E:  The target orientation of the MAV is chosen such that the zt-axis aligns with the estimated surface normal. Rotation is fully defined by requiring the body ybaxis to be aligned with the ground plane, defined by yW /xW, constraining rotation about the zt-axis. A smooth trajectory is generated such that the tool is driven to the estimated target pose].  Bodie further discloses autonomous flight [Page 4 first col. First ¶] Bodie does not explicitly disclose: 
Control signals generated by the controllers based on user input to follow a flight path.

Al-Jabr teaches an unmanned aerial vehicle having an electromagnetic acoustic transducer (EMAT) to determine the wall thickness of a structure [0005]. Al-Jabr further teaches control signals generated by the controllers (Fig. 2: 210) based on user (Fig. 2: 210 with user input) input to follow a flight path (Fig. 2: 215) [0029:  the unmanned aerial vehicle 100 may follow a flight path 214 to a measurement location 215 on the pipeline 202. The flight path 214 may be a flight path determined by the operator 210 and communicated to the unmanned aerial vehicle 100 via the base station 210. For example, the unmanned aerial vehicle 100 may use one or more waypoints on a map to autonomously follow the flight path 214. In other embodiments, the flight path 214 may illustrative of the path flown by the unmanned aerial vehicle 100 when remotely piloted by, for example, the operator 212 via the base station 210]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Al-Jabr remote controller and autonomous flight path processing and additional satellite-based navigation system and processing to engage in autonomous flight using locations determined according to a flight plan with Brodie’s inspection UAV because an autonomous flight plan and positioning improves the extent of use of the device into areas not easily accessible or are hazardous to a UAV pilot flying line of sight control [Al-Jabr 0002]. 

Claim 21. Brodie discloses a system for inspecting a structure in a nondestructive manner [Abstract:  The system is also validated as a tool for contact-based non-destructive testing of concrete infrastructure], comprising: an unmanned aerial vehicle (UAV) including a body (Fig. 2: shows central body elements (1-3) attached to platform body) [Page 2 Col 2 first ¶: platform body; a support arm extending outward from the body (Fig. 2: manipulator arm element 1) (Fig. 2: manipulator arm element 1) from a first end attached to the body to a second end distal to the body [Page 2 Col 2 first ¶: A manipulator arm is rigidly mounted to the platform )body, with a tool frame at the tip of the arm]; a nondestructive testing (NDT) sensor (Fig. 2: sensor at the end of the manipulator arm) mounted on or in the support arm (Fig. 2: manipulator arm element 1)  at or near the second end [Page 7 col. 1 section E:  The rigid arm is equipped with a NDT contact sensor that measures both the electrical potential difference between a saturated copper sulfate electrode (CSE) and the embedded steel, and the electrical resistance between the sensor on the concrete surface and the steel reinforcement]; and a controller (Page 2 col. 1 second ¶: controller:  The proposed controller is used for all situations without reliance on transition handling, and using a planner for orientation and movement relative to the local surface normal) automatically stabilizing flight of the UAV with the support arm (Fig. 2: manipulator arm element 1)  substantially orthogonal to the surface and the second end of the support arm [Page 7 Col 1 Section E:  The target orientation of the MAV is chosen such that the zt-axis aligns with the estimated surface normal. Rotation is fully defined by requiring the body ybaxis to be aligned with the ground plane, defined by yW /xW, constraining rotation about the zt-axis. A smooth trajectory is generated such that the tool is driven to the estimated target pose] spaced apart a distance from the surface [Page 4:  Col. 1 Section E:The target set point is placed a certain distance behind the estimated contact point. This ensures reliable contact thanks to the impedance controller, even in the presence of small fluctuations in state or distance estimation] whereby the NDT sensor (Fig. 2: sensor at the end of the manipulator arm) is positioned in a predefined measurement position (Fig. 4: shows the predetermined position) relative to the surface of the structure [Page 4:  Col. 1 Section E].  Brodie does not explicitly disclose: 
an autopilot module wherein the UAV operates in response to control signals generated by the autopilot module based on user input to follow a flight path and maintain a non-contact distance from the surface of the structure.

Al-Jabr teaches an unmanned aerial vehicle having an electromagnetic acoustic transducer (EMAT) to determine the wall thickness of a structure [0005]. Al-Jabr further teaches a controller (Fig. 2: 210) wherein the UAV (Fig. 2) operates in response to control signals generated by the controller (210) based on user input to follow a flight path [0042:  unmanned aerial vehicle may be remotely piloted to the location. In other embodiments, the unmanned aerial vehicle may be programmed with a flight path that enables the unmanned aerial vehicle to autonomously fly to the location. The unmanned aerial vehicle may be positioned adjacent to a wall at the measurement location to measure the thickness of the wall (block 406)] and maintain a non-contact distance from the surface of the structure [0042].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Al-Jabr remote controller and autonomous flight path processing and additional satellite-based navigation system and processing to engage in autonomous flight and positioning using locations determined according to a flight plan with Brodie’s inspection UAV because an autonomous flight plan and positioning improves the extent of  use of the device into areas not easily accessible or are hazardous to a UAV pilot flying line of sight control [Al-Jabr 0002]. 
 
Claims 16 & 23. Dependent on the respective systems of claims 15 & 21. further comprising a client device operating to provide a graphical user interface (GUI) on a display screen (Fig. 2: computer base station 210 shown with a display screen)[0044] that includes data associated with the one or more parameters to a user of the client device [0044: the wall thickness measurement may be transmitted (block 412), such as to as a remote computer (for example, a base station associated with the base station). In other embodiments, the unmanned aerial vehicle may store a wall thickness measurement and the measurement may be retrieved when the unmanned aerial vehicle returns to a base location] and further wherein the GUI is configured to present an initiate measurements button selectable by a user of the client device to initiate operations of the NDT sensor [0014: The power and control assembly may include an activation device for the EMAT, such as a proximity sensor that sends a signal to the EMAT when the sensor detects the presence of the wall of a structure (for example, when the sensor is in a specific proximity to the wall) of a structure. The unmanned aerial vehicle may be a wirelessly operated vehicle] & [0026] or to initiate generation of the control signals to cause the UAV to follow the flight path [0029:   unmanned aerial vehicle 100 may follow a flight path 214 to a measurement location 215 on the pipeline 202. The flight path 214 may be a flight path determined by the operator 210 and communicated to the unmanned aerial vehicle 100 via the base station 210. For example, the unmanned aerial vehicle 100 may use one or more waypoints on a map to autonomously follow the flight path 214. In other embodiments, the flight path 214 may illustrative of the path flown by the unmanned aerial vehicle 100 when remotely piloted by, for example, the operator 212 via the base station 210] and on a display screen (210) that includes a display of a video image of the surface [0037:   unmanned aerial vehicle 100 may follow a flight path 214 to a measurement location 215 on the pipeline 202. The flight path 214 may be a flight path determined by the operator 210 and communicated to the unmanned aerial vehicle 100 via the base station 210. For example, the unmanned aerial vehicle 100 may use one or more waypoints on a map to autonomously follow the flight path 214. In other embodiments, the flight path 214 may illustrative of the path flown by the unmanned aerial vehicle 100 when remotely piloted by, for example, the operator 212 via the base station 210] and an initiate autopilot button selectable by a user of the client device [0029:  the flight path 214 may be a flight path determined by the operator 210 and communicated to the unmanned aerial vehicle 100 via the base station 210] to generate the control signals to cause the omni-directional UAV (216) to follow the flight path [0029], [0037] & [0042].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Al-Jabr’s processor for autonomous control and display with Bodie’s UAV and NDT processing and control because the display improves the quality of the analysis of the NDT measuring results by providing visual correlations of the data and improves the reliability of the UAV performance by graphical renderings of flight path information and real-time visuals on UAV status  [Al-Jabr’s 0044]. 
 
Claim 22. Dependent on the system of claim 21.  Bodie further discloses  the UAV (Fig. 2:  shows UAV) is configured for omni-directional flight [Abstract:  fully actuated tilt-rotor aerial system is equipped with a rigidly mounted end-effector, and is able to exert a 6 degree of freedom force and torque, decoupling the system’s translational and rotational dynamics, and enabling precise interaction with the environment while maintaining stability] to position and retain the body in any orientation in space and the wherein the flight path is contained in a plane that is at an offset angle from a horizontal plane (Figs. 1, 2 & 4: show the body of the uav tilted from normal of the surface) [Page 2 col. 1 last ¶:Each propeller group is independently tilted (αi) by a dedicated servomotor located in the body, allowing for various rotor thrust combinations. Double rotor groups provide additional thrust for a compact system. Symmetrically placed rotors balance rotational inertia about the tilt axis to reduce effort of the tilt motors. Processing occurs on an on-board computer and flight controller].  

Claim 24. Dependent on the system of claim 23.  Brodie further discloses a camera [Page 2:  in combination with a ToF camera that estimates distance and orientation w.r.t. the contact surface].  Brodie does not explicitly disclose:

A camera capturing a video image of the surface the GUI is adapted to display the video image of the surface. 

Al-Jabr teaches an unmanned aerial vehicle having an electromagnetic acoustic transducer (EMAT) to determine the wall thickness of a structure [0005]. Al-Jabr further teaches a camera (308) capturing a video image of the surface the GUI is adapted to display (210) the video image of the surface [0037:  a camera 308. The camera 308 may capture still images, video, or both of areas surrounding the unmanned aerial vehicle 100 (for example, the area in front the unmanned aerial vehicle). The camera 308 may be used to provide visual confirmation of a flight path of the unmanned aerial vehicle 100. In some embodiments, the camera 308 may capture still images, video, or both of a pipeline, vessel, or other structure to enable visible inspection of the structure when the unmanned aerial vehicle 100 in a position adjacent to the structure. In such embodiments, the camera 308 may be used to provide visual confirmation of a measurement location on a structure].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Al-Jabr camera for imaging both the autonomous flight path and surface of the monitored structure and with a display as options to add to Brodie’s TOF camera because providing a display of the flight and the surface improves the quality and reliability of the inspection tool by documenting all steps of the inspection process [Al-Jabr Summary].
 
Claim 33. Dependent on the system of claim 21.  Brodie further discloses the controller [Page 2 col. 1 second ¶: controller] determining a normal of a surface of the structure [Page 2 Col. 1 second ¶:  The proposed controller is used for all situations without reliance on transition handling, and using a planner for orientation and movement relative to the local surface normal], wherein the omni-directional UAV operates in response to control signals [Page 1 First col. last¶:  an aerial system with on-board power and sensing, high force and torque capabilities in all directions, and Nprecise and reliable interaction control in 6 DoF] the autopilot module (Fig. 3: shows block breakout of controller processing modules including the impedance controller) [Abstract: An impedance controller with selective apparent inertia is formulated to permit compliance in certain degrees of freedom while achieving precise trajectory tracking and disturbance rejection in others] determines the normal to the surface of the structure (Fig.4: longitudinal axis Z1 normal to surface Nt)[Section D:  Surface Normal and Distance Estimation] wherein the stabilizing of flight of the omni-directional UAV is performed such that the support arm is aligned with the normal to the surface (Fig.4: longitudinal axis Z1 normal to surface Nt)[Section D:  Surface Normal and Distance Estimation] determining a normal of a surface of the structure [Page 7 Col 1 Section E:  The target orientation of the MAV is chosen such that the zt-axis aligns with the estimated surface normal. Rotation is fully defined by requiring the body ybaxis to be aligned with the ground plane, defined by yW /xW , constraining rotation about the zt-axis. A smooth trajectory is generated such that the tool is driven to the estimated target pose], and wherein the flight path is contained in a plane that is at an offset angle from a horizontal plane (Figs. 1, 2 & 4: show the body of the uav tilted from normal of the surface) [Page 2 col. 1 last ¶:Each propeller group is independently tilted (αi) by a dedicated servomotor located in the body, allowing for various rotor thrust combinations. Double rotor groups provide additional thrust for a compact system. Symmetrically placed rotors balance rotational inertia about the tilt axis to reduce effort of the tilt motors. Processing occurs on an on-board computer and flight controller].  Brodie does not explicitly disclose:

an autopilot module wherein the UAV operates in response to control signals generated by the autopilot module based on user input to follow a flight path.

Al-Jabr teaches an unmanned aerial vehicle having an electromagnetic acoustic transducer (EMAT) to determine the wall thickness of a structure [0005]. Al-Jabr further teaches an autopilot module [the unmanned aerial vehicle may be programmed with a flight path that enables the unmanned aerial vehicle to autonomously fly to the location. The unmanned aerial vehicle may be positioned adjacent to a wall at the measurement location to measure the thickness of the wall (block 406)] wherein the UAV operates in response to control signals generated by the autopilot module based on user input to follow a flight path [0042:  unmanned aerial vehicle may be remotely piloted to the location. In other embodiments, the unmanned aerial vehicle may be programmed with a flight path that enables the unmanned aerial vehicle to autonomously fly to the location. The unmanned aerial vehicle may be positioned adjacent to a wall at the measurement location to measure the thickness of the wall (block 406)] to control signals generated by the autopilot module based on user input to follow the flight path [0042].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Al-Jabr remote controller and autonomous flight path processing and additional satellite-based navigation system and processing to engage in autonomous flight and positioning using locations determined according to a flight plan with Brodie’s inspection UAV because an autonomous flight plan and positioning improves the extent of  use of the device into areas not easily accessible or are hazardous to a UAV pilot flying line of sight control [Al-Jabr 0002]. 

Claims 17 & 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bodie in view of Al-Jabr and in further view of McElvar  (GB 2569219:  “McElvar”).

Claims 17 & 25-27. Dependent on the system of claims 15, 21 & 25-26.  Brodie does not explicitly disclose:

the NDT sensor comprises an electromagnetic acoustic transducer (EMAT) sensor, wherein the one or more parameters includes a wall thickness of the structure. 

2) the system further includes an attachment mechanism comprising a magnet mounted on the second end of the support arm with a mating surface extending outward a distance from the support arm from the EMAT sensor, a positioning assembly mounted on the support arm including a positionable support upon which the magnet and the EMAT sensor are affixed and an actuator operating prior to the measuring of the one or more parameters to extend the positionable support outward from the second end of the support arm to cause the magnet to be attached to the surface and place the EMAT sensor in the predefined measurement position.  

With regard to 1) Al-Jabr teaches an unmanned aerial vehicle having an electromagnetic acoustic transducer (EMAT) to determine the wall thickness of a structure [0005]. Al-Jabr further teaches the NDT sensor (Fig. 1: 112) comprises an electromagnetic acoustic transducer (EMAT)(Fig. 1: 112)[0020: An electromagnetic acoustic transducer (EMAT) 112 may be coupled to a first end 114 of the arm 110. A power and control assembly 116 may be coupled to a second end 118 of the arm 110], wherein the one or more parameters includes a wall thickness of the structure [0036:  As will be appreciated, the EMAT 306 may generate and receive non-contact acoustic signals. The acoustic signals may be used to measure the thickness of a wall in accordance with techniques known in the art. An EMAT suitable for use in the unmanned aerial vehicle 100 may include a magnet (for example, a permanent magnet or an electromagnet) and an electric coil].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Al-Jabr’s EMAT sensor with an attachment magnetic as Bodie’s NDT sensor because a EMAT sensor improves the safety and reliability of structural inspection by providing a measurement of a structures wall thickness for structures requiring non-contact, non-electrical testing in structures holding volatile materials [Al-Jabr 0003].

With regard to 2) The teaching of McElvar like the teaching of Al-Jabr has an NDT sensor that is an EMAT sensor with an attaching magnet.  McElvar teaches additional detail on the attaching magnet where McElvar further teaches the system further includes an attachment mechanism (Fig. 3c: support arm 22) comprising a magnet (Fig. 3c: 42 magnet) mounted on the second end of the support arm  (Fig. 3c: support arm 22) with a mating surface (Fig. 3c: 42 magnet) extending outward a distance from the support arm (Fig. 3c: support arm 22) from the EMAT sensor (Fig. 3c: 50)[Page 21 lines 28-31:  The sensor mount 34 is connected to the support mount 32 by bungie cord 36. The resilience and flexibility of the bungie cord 36 allows movement of the sensor mount relative to the support mount and/or probe support arm according to at least three degrees of freedom], a positioning assembly mounted on the support arm (Fig. 3c: support arm 22) including a positionable support (Fig. 3c: 32 support) upon which the magnet  (Fig. 3c: 42 magnet)  and the EMAT sensor (Fig. 3c: 50) are affixed [Page 21 lines 13 -18:  The tension of the bungee cord 36 moves the sensor mount 34 in direction “X” such that the sensor mount 34 and sensor 50 contact the surface to be tested. Magnets 42 are located on the ends 34b of the sensor mount to allow the sensor mount to reversibly attach to the structure surface and ensure good contact for an NDT measurement to be made] and an actuator (Fig. 3c: support arm 22)  operating prior to the measuring of the one or more parameters to extend the positionable support outward [Page 22 lines 31-34: On approach to the surface to be tested, the sensor 50 and sensor mount 34 extend beyond the end 32a of the mount support 32 to allow the structure engaging surfaces 34a and 50a of the sensor mount 34 and sensor 50 to contact a surface to be tested without being hindered by the ends 32a mount support. When the sensor and sensor mount contact the surface 40 the sudden impact causes a rebound force] from the second end of the support arm (Fig. 3c: support arm 22)  to cause the magnet (Fig. 3c: 42 magnet)  to be attached to the surface [Page 23 lines 1-12: The tension of the bungee cord 36 moves the sensor mount 34 in direction “X” such that the sensor mount 34 and sensor 50 contact the surface to be tested. Magnets 42 are located on the ends 34b of the sensor mount to allow the sensor mount to reversibly attach to the structure surface and ensure good contact for an NDT measurement to be made] and place the EMAT sensor (Fig. 3c: 50) are in the predefined measurement position [Page 23 lines 6-12]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use McElvar’s NDT EMAT and magnetic as Bodie’s NDT sensor because an EMAT transducer with a magnetic attachment improves the quality of a thickness measurement by providing direct signal data from the entire depth of the monitored structure that uniquely identifies corrosion and depletion of the monitored material to be analyzed for various internal properties of the structure to include the full thickness value [McElvar Page 1 lines 15-19].

Claims 18 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bodie in view of Al-Jabr and in further view of McElvar (GB 2569219: “McElvar”) in further view of Watson (Application of an Overactuated Unmanned Aerial Vehicle to Dry-Coupled Ultrasonic Inspection Authors:Watson Robert J, Kamel Mina, Zhang Dayi, Macleod Charles N, Dobie Gordon, Gareth S, Pierce, Nieto JuanPublication data:RSS 2019 Workshop, 20190623 “Watson”). 

Claims 18 & 28. Dependent on the respective systems of claims 15 & 21.  Bodie does not explicitly disclose:

the NDT sensor comprises an ultrasonic transducer (UT) sensor, wherein the one or more parameters includes a wall thickness of the structure, and wherein the system further comprises a pump mechanism (pump) mounted on the support arm proximate to the second end operating prior to the measuring of the one or more parameters by the UT sensor to dispense a gel onto the surface.
The NDT sensor comprises a piezoelectric sensor.

With regard to 1) The teaching of McElvar like the teaching of Al-Jabr has an NDT sensor that is an EMAT sensor with an attaching magnet.  McElvar teaches additional detail on the attaching magnet. McElvar further teaches the NDT sensor (Fig. 3c: 50) comprises an ultrasonic transducer (UT) sensor [Page 22 lines 17-19:  the sensor 50 is an ultrasonic sensor and thickness measurement of the structure are made], wherein the one or more parameters includes a wall thickness of the structure [Page 22 lines 17-19:  the sensor 50 is an ultrasonic sensor and thickness measurement of the structure are made], and wherein the system further comprises a pump mechanism (pump)(Fig. 7a:  408 couplant)   [Page 26 lines 25-33:  The UAV may comprise a couplant or coupling media injection device. The injection device may be configured to dispense couplant onto the sensor prior to the sensor contacting a surface to be tested. The couplant injection device may comprise an actuator and a couplant reservoir. The actuator may be configured to pump the couplant from the reservoir to the sensor ] mounted on the support arm (Fig. 7a: arm 704)  proximate to the second end operating (Fig. 7a: arm 704 with 708 on the end of 704)  prior to the measuring of the one or more parameters by the UT sensor (Fig. 3c: 50) to dispense a gel onto the surface  [Page 12 lines 22-30:  The method may comprise providing a couplant on a surface of the sensor prior to contacting the sensor with a surface of the structure. The method may comprise separating the sensor and the surface of the structure. The may comprise moving the UAV to a different surface of the structure or to different section of the same surface and contacting the sensor with a surface. The method may comprise taking an ultrasonic reading to determine a thickness measurement of the structure of the structure].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use McElvar’s NDT ultrasonic sensor and couplant dispensing system as Bodie’s NDT sensor because an ultrasonic transducer with couplant improves the quality of a thickness measurement by providing signal data from the entire depth of the monitored structure to be analyzed for various internal properties of the structure to include the full thickness value [McElvar Page 1 lines 15-19].

With regard to 2) Watson teaches adoption of Unmanned Aerial Vehicles (UAVs) within the context of industrial asset inspection has grown markedly in recent years. In contemporary practice of Non-Destructive Evaluation (NDE) Watson further teaches the NDT sensor comprises a piezoelectric sensor [Page 1 col. 1 second ¶: NDE transducers in a variety of poses. The AeroX system [8] deploys a dual element piezoelectric ultrasonic transducer, specialized to thin wall thickness measurement and corrosion detection, scanning along the length of a pipe with a boom arm manipulator. Continuous dispensation of viscous gel permits acoustic coupling to the sample and enables the measurement].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Watson’s piezoelectric ultrasonic sensor as Bodie’s ultrasonic transducer because piezoelectric ultrasonic sensors improve energy and space efficiency on a manipulator arm with limited power and limited weight loads [Watson Background section].

Claims 19 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bodie in view of Al-Jabr and in further view of Amer (US  20180335404: “Amer”).  

Claims 19 & 29. Dependent on the respective systems of claims 15 & 21.  Bodie does not explicitly disclose:
the NDT sensor comprises a pulsed eddy current (PEC) sensor, wherein the one or more parameters includes corrosion or flaws under the surface of the structure, and wherein the system further comprises a sled mounted on the second end of the support arm outward from the PEC sensor, whereby the sled slides on the surface while periodic measurements are performed during the measurement of the one or more parameters by the PEC sensor.
Amer teaches inspecting insulated equipment for corrosion under insulation are provided. The system includes an autonomous unmanned vehicle having aerial and ground locomotive capabilities [Abstract].  Amer further teaches the NDT sensor (Fig. 1b:  PEC sensor 115) comprises a pulsed eddy current (PEC) sensor (Fig. 1b:  PEC sensor 115), wherein the one or more parameters includes corrosion or flaws under the surface of the structure [0038: the one or more PEC sensors 115 then monitor the decay of strength of the eddy current at the susceptible areas over time. The decay of strength measurements are then used to determine, using by a processor configured by code, whether corrosion (e.g., CUI) exists at the susceptible areas along the equipment] & [0025], and wherein the system further comprises a sled (Fig. 1b:  PEC sensor sled 115 pulled by support arm 117) mounted on the second end of the support arm (Fig. 1B: support arm 117) outward from the PEC sensor (Fig. 1b:  PEC sensor 115), whereby the sled (Fig. 1b:  PEC sensor sled 115 pulled by support arm 117) slides on the surface while periodic measurements are performed during the measurement of the one or more parameters by the PEC sensor (Fig. 1b:  PEC sensor 115) [0026:  and can subsequently travel along the surface of the equipment (e.g., via wheels) to other inspection locations. The UAV can also include a clamping (perching) mechanism that is configured to selectively attach the UAV to the surface of the equipment and to maintain its attachment to the equipment while the UAV travels along the surface of the equipment].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Amer’s pulsed eddy current sensor and sled mounted on a UAV arm with Brodie’s UAV manipulator arm extension because the a pulsed eddy current sensor improves the quality of measurement of loss material due to damge, wear or corrosion by direct contact measurement of the structure providing detailed structural properties without signal interference from a non-contact air gap [Amer 0038].

Claims 20 & 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Bodie in view of Al-Jabr and in further view of Dahlstrom (US 11235890:  “Dahlstrom”).  

Claims 20 & 30. Dependent on the respective systems of claim 15 & 21.  Bodie does not explicitly disclose:

the NDT sensor comprises a dry-film thickness (DFT) sensor and wherein the one or more parameters includes a coating thickness on the surface of the structure.  

Dahlstrom teaches the control and monitoring of dispensed materials and collected materials using  an aerial vehicle [Detailed Description Col. 5 first ¶]. Dahlstrom further teaches monitoring a surface thickness with a sensor (Fig. 21b: sensor 2104 sonar detector) where the NDT sensor (Fig. 21b: sensor 2104 sonar detector)[Col. 29 lines 32-67: a sensor 2104 configured to detect the thickness of a coating 2122 on surface 2120. The coating may include paint, coating or other material on a surface 2120] & [Col. 5 lines 45-55:  Paint coating thickness measurements a/k/a DFT (Dry Film Thickness) measurements are a non-destructive coating application thickness testing measure. Measurements for corrosion testing, IR (including short-wave infrared (SWIR), x-ray, etc.) and visual inspection, destructive coating testing, surface temperature monitoring, wet film thickness and other measurements] comprises a dry-film thickness (DFT) [Col. 5 lines 45-55] sensor (Fig. 21b: sonar sensor 2104on arm 2105) wherein the one or more parameters includes a coating thickness on the surface of the structure [Col. 29 lines 32-67] & [Col. 5 lines 45-55].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dahlstrom’s dry-film thickness sonar sensor as a sensor for Brodie’s UAV with sensor manipulator arm because the sensor provides additional structural monitoring capability of a coating  of which the monitoring of the surface thickness  improves  integrity and reliability of a surface structure by monitoring quality of the coating application and wear over time [Dahlstrom Background Section].

Claim 31. Dependent on the system of claim 21. Brodie further discloses a camera [Page 2 :  in combination with a ToF camera that estimates distance and orientation w.r.t. the contact surface] and distance sensors on the body and wherein the controller module [Page 2 col. 1 second ¶:  The selective impedance control strategy presented in this paper seeks to advance this concept to address omnidirectional interaction with a single model-based controller] processes output of the  cameras and the distance sensors [Section D] to generate control signals to perform the stabilizing of the flight of the omni-directional UAV [Section D:  In order to estimate the distance to this point and to compute the local surface normal, a point cloud is obtained from the ToF camera and all points within a certain distance to the zt-axis are selected]. Brodie does not explicitly disclose:
 
two or more optical flow cameras and distance sensors on the body and wherein the autopilot module processes output of at least two of the optical flow cameras and the distance sensors to generate control signals to perform the stabilizing of the flight of the omni-directional UAV. 

Dahlstrom teaches the control and monitoring of dispensed materials and collected materials using an aerial vehicle [Detailed Description Col. 5 first ¶]. Dahlstrom further teaches monitoring a surface thickness with a sensor (Fig. 21b: sensor 2104 sonar detector) two or more optical flow cameras  and distance sensors  (Col. 23 last ¶ and col. 24 first ¶: Mobile device 502 may also include sensors which assist in determining the attitude, elevation, distance from objects, and location of aerial vehicle 514 such as a gyroscope, an accelerometer, one or more cameras, and the like) on the body  (Fig. 5: UAV body 514) [Col. 23 last ¶ and col. 24 first ¶] and wherein the autopilot module [101B mobile base] processes  output of at least two of the optical flow cameras [210: cameras] and the distance sensors [210: lidar, infrared, radar & laser range finders]  [Col. 20 lines 10-20: aerial vehicle 214 by gathering information or data for operational performance matrixes and/or historical, environmental, and usage information/data. Sensors may include cameras, infrared sensors, thermal sensors, other visible spectrum sensors, GPS transceivers, magnetometers, laser range finders, sonar, LIDAR, radar, chip-scale combinatorial atomic navigation (C-SCAN), Quantum Assisted Sensing (QuASAR), Visual Simultaneous Localization and Mapping (vSLAM), and other types of sensors or positioning devices apparent to those skilled in the relevant art(s) after reading the description herein. Inertial sensors, displacement sensors, gyroscopes, and other devices may also be integrated into sensor area 210. The sensors at sensor area 210, omnidirectional sensor 212, sensors located on other portions of aerial vehicle 214 and command and control system 202] to generate control signals to perform the stabilizing of the flight of the omni-directional UAV [Col. 17 lines 5-35:  During autonomous or semi-autonomous operation, command and control system 202 (or controlled by the tablet 502 shown in FIG. 5) utilizes the sensors to position aerial vehicle 214 in advantageous positions and orientations in order to carry out the desired task. For example, where aerial vehicle 214 is painting a structure, command and control system 202 (or controlled by the tablet 502 shown in FIG. 5) pilots aerial vehicle 214 to an ideal distance away from the structure in order to paint the structure via accessory 204]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dahlstrom’s sensor packet of distance sensors and cameras as guidance sensors with Brodie’s inspection UAV because the accuracy of navigation and control of the UAV is improved with multiple sensor input to correlate into real time accurate and responsive navigation [Dahlstrom Col. 20 lines 10-20].

Claim 32. Dependent on the system of claim 21. Brodie does not explicitly disclose:

three or more distance sensors on the body and wherein the autopilot module processes output of the distance sensors to determine the normal to the surface of the structure.
  
Dahlstrom teaches the control and monitoring of dispensed materials and collected materials using  an aerial vehicle [Detailed Description Col. 5 first ¶]. Dahlstrom further teaches monitoring a surface thickness with a sensor (Fig. 21b: sensor 2104 sonar detector) three or more distance sensors (Col. 23 last ¶ and col. 24 first ¶: Mobile device 502 may also include sensors which assist in determining the attitude, elevation, distance from objects, and location of aerial vehicle 514 such as a gyroscope, an accelerometer, one or more cameras, and the like) on the body  (Fig. 5: UAV body 514) [Col. 23 last ¶ and col. 24 first ¶] and wherein the autopilot module [101B mobile base] processes  output of at least two of the optical flow cameras [210: cameras] and the distance sensors [210: lidar, infrared, radar & laser range finders]  [Col. 20 lines 10-20: aerial vehicle 214 by gathering information or data for operational performance matrixes and/or historical, environmental, and usage information/data. Sensors may include cameras, infrared sensors, thermal sensors, other visible spectrum sensors, GPS transceivers, magnetometers, laser range finders, sonar, LIDAR, radar, chip-scale combinatorial atomic navigation (C-SCAN), Quantum Assisted Sensing (QuASAR), Visual Simultaneous Localization and Mapping (vSLAM), and other types of sensors or positioning devices apparent to those skilled in the relevant art(s) after reading the description herein. Inertial sensors, displacement sensors, gyroscopes, and other devices may also be integrated into sensor area 210. The sensors at sensor area 210, omnidirectional sensor 212, sensors located on other portions of aerial vehicle 214 and command and control system 202] to determine the normal to the surface of the structure  [Col. 17 lines 5-35:  During autonomous or semi-autonomous operation, command and control system 202 (or controlled by the tablet 502 shown in FIG. 5) utilizes the sensors to position aerial vehicle 214 in advantageous positions and orientations in order to carry out the desired task. For example, where aerial vehicle 214 is painting a structure, command and control system 202 (or controlled by the tablet 502 shown in FIG. 5) pilots aerial vehicle 214 to an ideal distance away from the structure in order to paint the structure via accessory 204]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Dahlstrom’s sensor packet of distance sensors as guidance sensors with Brodie’s inspection UAV because the accuracy of navigation and control of the UAV is improved with multiple sensor input to correlate into real time accurate and responsive navigation [Dahlstrom Col. 20 lines 10-20].
               		Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20170313332  
Paget; Martin et al.
UAV with sensor package not on an arm
US 20150344136 
Dahlstrom; Robert L.
material vehicle to perform a task to an object, while in an aerial mode 
US 20140184524 
Schiefer; Eugene et al.
 distributed non-destructive testing (NDT) system, including a mobile device
US 20210155344 
MURA YAÑEZ; Miguel Angel
The present disclosure relates to a system that comprises: a control station intended to be operated; an unmanned aerial vehicle for multiple tasks (UAM) which is supported, by unmanned aerial devices (UAV), 
US 20150274294 
Dahlstrom; Robert L.
modular aerial operations system includes an aerial vehicle capable of vertically taking off and landing, hovering and precisely maneuvering near walls and other structures.
US 20190391059 
MIYAKE; Hisao et al.
UAV with tapping tool
US 20190382133 
ZHANG; Yongsheng
UAV such as an inertial navigation module, a camera, etc. Further, the camera may be mounted on the gimbal at the bottom of the frame.  
US 20170192418 
Bethke; Brett Michael  
a UAV and includes obtaining, from a user device, flight operation information describing an inspection of a vertical structure to be performed 
US 10011352  
Dahlstrom; Robert L.
a system for use with a mobile base station having a mobile platform with sensors
US 9776200 
Busby; Luke Andrew 
system including an unmanned aerial vehicle (UAV) or aerial robotic system (ARS) to perform at least one task to an object during flight of the UAV
US 10821463 
Busby; Luke Andrew 
nmanned Aerial System (UAS) for applying a liquid to a surface monitoring coat level
WO 2020161607  
MUELLER T
The aerial vehicle (100) has a central frame (10), and a tail extending from the central frame along a first axis (X). Two arms (30) extend from the central frame and rotate around a second axis (Y). T
JP 2019082460  
SOEDA TOMOMI
a state of an inspection object.SOLUTION: Hammering sound which is generated when the surface of an exterior material 2 adhered to a building skeleton is hit with a hammer 20 is detected to generate a hammering sound detection waveform,
KR 20200018115  
LEE KWANG IL
drone for installing a sensor module for structural safety inspection,
CN 112782278  
SUN, Jin-qiao et al.
ot for building and detection method thereof, the detection robot comprises: a multi-shaft mechanical arm, a detecting bracket, a vibration hammer supporting rod, an acceleration sensor supporting rod.
WO 2019050401  
ANDEWEG SEM
manned aerial vehicle (UAV) adapted to be positioned against a substantially vertical wall, and to a method for positioning a UAV against a substantially vertical wall while the UAV is hovering
WO 2012013878  
PALLIER PIERRE-YVES
non-destructive testing is carried out with a probe-type probe, that is to say a probe to be applied in contact with the structure, such as for example an ultrasonic measurement probe, 
DE 102016214655  
MORYSON RALF  
ondestructive testing sensor, ZFPS, which generates test sensor signals which are at least from areas of the object lying below the surface. An additionally attached to the UAV contact device 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855